Exhibit 10.2

 



AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS Amended and Restated Executive Employment Agreement (“Agreement”) is made
and entered into as of May 12, 2017, by and between Rubicon Technology, Inc., a
Delaware corporation (the “Company”), and Timothy E. Brog, a resident of the
State of Connecticut (the “Executive”). This Agreement amends and restates the
Executive Employment Agreement, entered into as of March 15, 2017 (the
“Effective Date”), between the Executive and the Company (the “Original
Agreement”).

 

PRELIMINARY STATEMENTS

 

The Company and the Executive signed the Original Agreement as of March 15, 2017
and desire to amend and restate the Original Agreement pursuant to Section 12
thereof.

 

Pursuant to the terms of the Original Agreement, the terms of restricted stock
units (“RSUs”) granted pursuant to the Original Agreement were automatically
adjusted in connection with the1-for-10 reverse stock split of the Company’s
common stock effective May 5, 2017.

 

The Company is in the business of providing material science solutions of
sapphire and other advanced technology materials for the Opto-electrics
Semiconductor Fabrication, Optical and Laser and Telecommunications Marketplaces
(“Company's Business”); provided, however, the term shall be deemed amended to
reflect any actual change in the Company's Business after the Effective Date but
prior to the day following the date on which Executive shall cease to be
employed by the Company (as reflected in the minutes of the Board of Directors
of the Company prior to the Termination Date (as defined below) or the
Resignation Date (as defined below), as applicable). However the term “Company’s
Business” shall not include any legal, investment banking, money management or
home manufacturing business or any business related thereto that does not
directly compete with the Company.

 

As a result of Executive’s role as a member of the Company’s Board of Directors,
the Executive is well acquainted with the affairs of the Company and its
personnel, services, products, and business practices and relationships and
other Confidential Information (as defined in Section 5 below). This Agreement
is entered into for, among other things, the protection of the Company's
business relationships, goodwill and going business value and the prevention of
the unauthorized use or disclosure of any Confidential Information by the
Executive.

 

Capitalized terms used herein, but not otherwise defined shall have the meanings
ascribed to such terms in the Company’s 2016 Stock Incentive Plan, as amended
(the “Plan”).  

 

AGREEMENT

In consideration of the premises and the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

Section 1. Employment and Duties.

(a)                Employment Duties. Throughout the Employment Term (as defined
in Section 2 below), the Executive shall serve as the President and Chief
Executive Officer (“CEO”) of the Company, and shall report to the Board of
Directors of the Company (the “Board”). Throughout the Employment Term, the
Executive shall: (i) devote his working hours, on a full-time basis, to his
duties and responsibilities to the Company except as provided herein; (ii)
faithfully and loyally serve the Company; (iii) comply in all material respects
with all lawful directions and instructions given to him by the Board; and (iv)
use his best efforts to promote and serve the interests of the Company. The
Executive shall comply in all material respects with all applicable laws, rules
and regulations relating to the performance of the Executive's duties and
responsibilities hereunder.



 



(b)               Exclusive Employment. Throughout the Employment Term, the
Executive shall not render his services, directly or indirectly, to any person
or entity other than the Company without the prior consent of the Board, which
may be withheld or granted by the Board in its sole discretion. The Executive
shall not engage in any activity which would materially interfere with the
faithful and timely performance of his duties under this Agreement; provided,
however, the Executive may, subject to the prior consent of the Board, which
shall not be unreasonably withheld, serve as a director of any other company, so
long as such service does not unreasonably and materially interfere with the
timely performance of the Executive's duties under this Agreement. The Board
acknowledges that the Executive currently serves on the Board of Directors of
Eco-Bat Technologies Ltd and consents to such service.

Section 2. Employment Term. The Executive's employment as the President and CEO
of the Company shall commence on March 17, 2017 and shall continue thereafter
unless and until his employment is terminated pursuant to the terms of this
Agreement. As used herein, “Employment Term” shall mean the actual period of
time during which the Executive is employed by the Company under the terms and
conditions of this Agreement.

Section 3. Compensation and Other Benefits. During the Employment Term, the
Company shall pay and provide the following compensation and other benefits to
the Executive as full compensation for all services rendered by the Executive to
the Company:

(a)       Annual Salary. The Executive’s annual salary shall be Three Hundred
and Six Thousand Dollars ($306,000.00) (the “Annual Salary”). The Annual Salary
shall be paid in accordance with the then-prevailing payroll practices of the
Company, less applicable taxes, payroll deductions and withholdings required by
law. The Board shall review the Annual Salary on an annual basis and make
appropriate adjustments thereto from time to time; provided that the Annual
Salary shall not be reduced below $306,000 without the Executive’s prior written
consent. At the end of calendar year 2017, the Company agrees that the Board
shall review the Annual Salary to make any appropriate adjustments, in its sole
discretion, based on anticipated improvements in the Company’s cost structure
and business outlook.

(b)       Bonuses.

(i)       In 2017, the Executive shall be eligible to receive a bonus of One
Hundred Fifty Thousand Dollars ($150,000.00) based upon the achievement of
certain objectives and criteria mutually agreed upon by the Board and the
Executive (the “Cash Bonus”). The Board and the Executive shall agree upon the
bonus objectives and criteria for the Cash Bonus no later than March 31, 2017.
The Cash Bonus, if achieved by the Executive, will be paid no later than March
31, 2018, and shall be subject to applicable taxes, payroll deductions, and
withholdings required by law. For years after 2017, the Board shall review the
Executive’s eligibility for similar bonuses based upon the achievement of
certain objectives and criteria mutually agreed upon by the Board and the
Executive.

2 

 



(ii)       The Board, in its sole discretion, may determine to pay Executive a
discretionary cash bonus (the “Discretionary Bonus”). If paid, the Discretionary
Bonus shall be subject to applicable taxes, payroll deductions, and withholdings
required by law.

(ii)       Pursuant to the Original Agreement, the Company paid to the Executive
a signing cash payment in the amount of Twenty-five Thousand Dollars
($25,000.00) on or about April 1, 2017. This payment shall be subject to
applicable taxes, payroll deductions and withholdings as required by law.

(iii)       All of the terms set forth in the Non-Employee Director Restricted
Stock Agreement, effective as of May 26, 2016 by and between the Company and the
Executive and all other payments scheduled to be paid and agreed upon when the
Executive joined the Board shall continue to be valid, enforceable and are due
and payable upon the terms thereof.

(c)       Equity and Incentive Compensation. (i) Within five (5) business days
after the date of the Original Agreement, the Company issued to Executive a
total of 59,098 RSUs for shares of the Company’s common stock, par value $.001
per share (the “Common Stock”), pursuant to the agreement attached hereto as
Exhibit A, which are or were subject to the following vesting schedule:

 

Number of RSUs Vested   Target Price   15,000  $6.50  15,000  $8.00  15,000 
$9.50  14,098  $11.00 

 

In the event of any stock split, combination or similar event, the number of
unvested RSUs, shares of Common Stock referred to above and the applicable
target price set forth in this Agreement for such RSUs (the “Target Price”)
shall be adjusted proportionately for all purposes under this Agreement so that
the number of unvested RSUs and shares of Common Stock and Target Price would be
of equivalent value.

 

(ii) The Company and the Executive hereby agree that the following RSUs granted
by the Company to the Executive pursuant to Section 3(a) of the Original
Agreement shall be canceled and rescinded and shall be null and void and have no
further effect: (A) 902 RSUs with a Target Price of $11.00; (B) 15,000 RSUs with
a Target Price of $12.50 and (C) 15,000 RSUs with a Target Price of $14.00.

 

(iii) If before January 1, 2018 (A) the Executive’s employment with the Company
has not been terminated and (B) a Qualifying Event shall not have occurred, on
January 1, 2018, the Company shall grant to the Executive 30,902 RSUs pursuant
to the agreement attached hereto as Exhibit A, which shall vest in accordance
with the schedule set forth below:

 



Number of RSUs Vested   Target Price   902  $11.00  15,000  $12.50  15,000 
$14.00 

 



In the event of any stock split, combination or similar event, the number of
unvested RSUs and shares of Common Stock referred to above and the Target Price
shall be adjusted proportionately for all purposes under this Agreement so that
the number of unvested RSUs and shares of Common Stock and Target Price would be
of equivalent value.

 

3 

 



 

(iv) Subsequent to their grant, the RSUs set forth in paragraphs (i) and (iii)
above shall vest on the first date before the fourth anniversary of the
Effective Date, if any, that the average closing price of the Common Stock as
reported on the Nasdaq Capital Market for any fifteen (15) consecutive trading
days immediately prior to such date (“15-Day Average Price”) is greater than or
equal to the corresponding Target Price set forth in the applicable table above,
provided that Executive remains employed by the Company as of the applicable
vesting date; provided, that with respect to any RSUs granted pursuant to
paragraph (iii) above, if the 15-Day Average Price is greater than or equal to
the corresponding Target Price set forth in the applicable table above on for
any 15 consecutive trading day period from and after the date of this Agreement
prior to the date of grant, such RSUs shall vest on the date of grant.
Notwithstanding the foregoing, if a Qualifying Event (as defined below) is
completed prior to the fourth anniversary of the Effective Date, any remaining
RSUs granted under this Agreement shall immediately vest, provided that
Executive remains employed by the Company on the date such Qualifying Event is
completed; provided, further, that if a Qualifying Event shall occur before
January 1, 2018, the Executive shall receive a cash payment of $407,422.
Notwithstanding anything to the contrary in this Agreement, all RSUs that have
not vested on or before the fourth anniversary of the Effective Date shall be
forfeited and shall have no further effect.

 

For the purposes of this section, the occurrence of any of the following with
Board and, if required by law, shareholder approval shall constitute a
“Qualifying Event”: (x) the Company publicly discloses its intent to terminate
its registration of the Common Stock under Section 12(g) of the Securities and
Exchange Act of 1934 (the “Exchange Act”); (y) the Company shall have commenced
a self-tender offer for not less than 33% of the Company’s shares of Common
Stock outstanding immediately preceding such self-tender offer at an offer price
at least equal to the 15-Day Average Price applicable on the date such offer
price is determined by the Company’s Board of Directors; and (z) the Company
shall have completed any other extraordinary transaction in which more than 15%
of the Company’s current outstanding shares were issued as part of such
transaction.

 

Any dividends paid in cash, securities or other property by the Company shall
for all purposes under this Agreement reduce the Target Price set forth in the
applicable table above by an amount equal to the value of such dividend.

 

(d)       Employee Benefit Plans. The Executive shall be eligible to participate
in all employee benefit plans offered by the Company, but participation shall be
subject to all of the terms and conditions of such plans applicable to all such
employees, including all waiting periods, eligibility requirements,
contributions, exclusions and other similar conditions or limitations.

(e)       Vacation. The Executive shall be entitled to accrue twenty (20)
vacation days per calendar year, which vacation days shall accrue
proportionately throughout the year based on completed months of service. Any
unused vacation days shall be carried forward from one calendar year to the
next. For purposes of this Agreement, the term “Termination Vacation Pay” shall
mean, at the time of a termination of the Executive’s employment hereunder, the
payment due to the Executive at the rate of the Annual Salary in effect at that
time, on a daily basis, multiplied by the number of earned and unused vacation
days up until the Termination Date.

4 

 



(f)       Other Expenses. The Company shall reimburse the Executive for all
reasonable and ordinary out-of-pocket business expenses incurred by the
Executive in the scope of his employment hereunder. This shall include all
reasonable travel and hotel expenses when Executive is traveling to, and while
residing in, Illinois on Company business. The Executive shall submit itemized
expense reports in order to obtain reimbursement of expenses and shall submit
with such expense reports such records and logs as may be required by the
relevant taxing authorities for the substantiation of each such business expense
as a deduction on the Company’s income tax returns.

Section 4. Termination of Employment. The Executive's employment with the
Company shall be subject to termination as follows:

(a)Termination for Cause. The Company may immediately terminate the Executive
for Cause (as defined below) by giving written notice to the Executive. In the
event of a termination for Cause, the Executive shall be entitled to payment of
(i) that portion of any of Executive's Annual Salary that the Executive earned
through and including the Termination Date, at the rate of the Annual Salary in
effect at that time, (ii) any Termination Vacation Pay, and (iii) any bonus
earned prior to the Termination Date that remains unpaid, subject to any offset
or recoupment rights of the Company and any other rights or remedies applicable
to any breach of this Agreement by the Executive prior to the Termination Date.
Additionally, if the Executive is terminated for Cause prior to January 1, 2018,
the Executive will receive a single aggregate payment based on the highest
15-Day Average Price during any 15 consecutive trading day period from and after
the Effective Date of this Agreement through the date of termination, in
accordance with the table set forth below. In the event of any stock split,
combination or similar event, the price below shall be adjusted proportionately.

 

Highest 15-DayAverage Price  Aggregate Payment  Less than $11.00  $0  $11.00 to
$12.49  $9,922  $12.50 to $13.99  $197,422  $14.00 or higher  $407,422 

 

Except as provided herein or required by applicable law, the Executive shall not
be entitled to any other compensation or benefits. Termination for “Cause” shall
mean termination by the Board of the Executive's employment with the Company,
after a good faith determination by the Board at a meeting called and held for
that purpose, or in a written consent to resolutions signed by all members of
the Board, and after reasonable notice to the Executive, that the Executive:

(i)       has willfully engaged in misconduct materially and adversely affecting
the Company;

(ii)       engaged in theft, fraud, embezzlement or similar behavior;

(iii)       has been indicted or convicted of a felony; or

(iv)       has willfully continued, after a correction period, to fail to
substantially perform the material duties of Executive’s position with the
Company (other than failure resulting from incapacity due to physical or mental
illness). The correction period shall last not less than ten (10) days after the
Company provides Executive with written notice of Executive’s failure to
substantially perform Executive’s material duties.

(b)       Termination Without Cause. The Company may, in its sole discretion,
terminate the Executive without Cause, by providing written notice to the
Executive (the “Termination Notice”) at least thirty (30) calendar days prior to
the Termination Date. In the event of a termination without Cause, the Executive
shall be entitled to: (i) payment of that portion of any Executive's Annual
Salary that the Executive earned through and including the Termination Date, at
the rate of the Annual Salary in effect at that time; (ii) any Termination
Vacation Pay; (iii) any bonus earned prior to the Termination Date that remains
unpaid; (iv) payment of Executive’s Annual Salary, at the rate of the Annual
Salary in effect at that time, commencing on the Termination Date and continuing
for the twelve (12) month period thereafter; (v) immediate vesting of any RSUs
granted pursuant to Section 3(c) and (vi) if such termination occurs on or
before December 31, 2017, a cash payment of $407,422; provided, however, in each
case (i)-(vi) that the Executive executes and delivers to the Company a complete
release agreement in form and substance reasonably acceptable to the Company,
but excluding payments set forth in this paragraph 4(b). In addition, the
Company shall be obligated to continue any health and welfare benefits provided
to the Executive under Section 3(d) throughout the period commencing on the
Termination Date and continuing for a twelve (12) month period thereafter.
Except as provided herein or required by applicable law, the Executive shall not
be entitled to any other compensation or benefits. With respect to Section
4(b)(iv) above, such payments shall be paid in accordance with the
then-prevailing payroll practices of the Company, less applicable taxes, payroll
deductions and withholdings required by law.

5 

 



(c)       Resignation. The Executive may resign from his employment with the
Company at any time by providing written notice to the Company thirty (30)
calendar days prior to the Resignation Date. In the event of resignation other
than any resignation for Good Reason covered by paragraph (d) below: (i) the
Executive shall be entitled to payment of that portion of the Executive's Annual
Salary that the Executive earned through and including the Resignation Date, at
the rate of the Annual Salary in effect at that time, any Termination Vacation
Pay and any bonus earned prior to the Resignation Date that remains unpaid; and
(ii) if such resignation occurs prior to January 1, 2018, the Executive will
receive a single aggregate payment based on the highest 15-Day Average Price
during any 15 consecutive trading day period from and after the Effective Date
through the date of termination, in accordance with the table set forth below.
In the event of any stock split, combination or similar event, the price below
shall be adjusted proportionately.

 

Highest 15-DayAverage Price  Aggregate Payment  Less than $11.00  $0  $11.00 to
$12.49  $9,922  $12.50 to $13.99  $197,422  $14.00 or higher  $407,422 

 

Except as provided herein (including, without limitation, in Section 4(d)) or
required by applicable law, the Executive shall not be entitled to any other
compensation or benefits.

 

(d)       Resignation for Good Reason. Notwithstanding Section 4(c), the
Executive may terminate his employment by the Company for Good Reason (as
defined below) by providing written notice thereof to the Company (the
“Resignation Notice”) at least thirty (30) days prior to the Resignation Date,
which notice shall set forth in reasonable detail the nature of the facts and
circumstances which constitute “Good Reason” (as defined below) and Company
shall have thirty (30) days after receipt of the Resignation Notice to cure in
all material respects the facts and circumstances which constitute Good Reason.
In the event of a termination for Good Reason, the Executive shall be entitled
to: (i) payment of that portion of the Executive's Annual Salary that the
Executive earned through and including the Resignation Date, at the rate of the
Annual Salary in effect at that time; (ii) any Termination Vacation Pay; (iii)
any bonus earned prior to the Resignation Date that remains unpaid; (iv) payment
of Executive’s Annual Salary, at the rate of the Annual Salary in effect at that
time, commencing on the Resignation Date and continuing for the twelve (12)
month period thereafter; (v) immediate vesting of any RSUs granted pursuant to
Section 3(c) and (vi) if such termination occurs on or before December 31, 2017,
a cash payment of $407,022; in each case (i)-(vi) provided, however, that the
Executive executes and delivers to the Company a complete release agreement in
form and substance reasonably acceptable to the Company. In addition, the
Company shall be obligated to continue any health and welfare benefits provided
to the Executive under Section 3(d) throughout the period commencing on the
Termination Date and continuing for a twelve (12) month period thereafter.
Except as provided herein or required by applicable law, the Executive shall not
be entitled to any other compensation or benefits. With respect to Section
4(d)(iv) above, such payments shall be paid in accordance with the
then-prevailing payroll practices of the Company, less applicable taxes, payroll
deductions and withholdings required by law.

For purposes of this Agreement, “Good Reason” means the resignation of the
Executive's employment by the Company by the Executive, because of (A) any
reduction in the Executive's Annual Salary then in effect in a manner that is
not permitted under Section 3(a) hereof, (B) a substantial diminution in the
duties, responsibilities or titles of the Executive (including, without
limitation, duties and responsibilities as a director of the Company), but only
if uncured in accordance with the foregoing provisions hereof, or (C) being
required by the Board to work in the Company’s office located in any place other
than in the New York metropolitan area for more than 12 days in any one month in
order to maintain employment with the Company pursuant to this Agreement.

(e)       Termination Subsequent To A Change In Control. Notwithstanding
anything to the contrary herein, in the event that the Company, at any time
within two (2) years after a Change in Control, terminates the Executive without
Cause or the Executive resigns with Good Reason, the Executive shall be entitled
to the payments and benefits set forth in Sections 4(b) or 4(d), as the case may
be, except that, in lieu of the payment pursuant to Section 4(b)(iv) and
4(d)(iv), the Company shall pay to the Executive a lump sum payment within
thirty (30) days of the Termination Date or Resignation Date, as applicable. The
lump sum payment shall be equal to the Executive’s Annual Salary at the time of
the Termination Date or Resignation Date, as the case may be, less all
applicable taxes, payroll deductions and withholdings required by law. In
addition, any unvested RSUs shall immediately be fully vested.

6 

 



Notwithstanding the preceding sentence, if the independent accountants acting as
auditors for the Company on the date of the Change in Control determine that
such single payment, together with other compensation received by the Executive,
would constitute “excess parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended, and regulations thereunder,
the single payment to the Executive shall be reduced to the maximum amount which
may be paid without such payments in the aggregate constituting “excess
parachute payments,” provided that such amount shall not be reduced below the
payment as set forth in Section 4(b)(iv) or 4(d)(iv) as referenced above.

(f)       Death. If the Executive dies, his employment with the Company and this
Agreement shall automatically terminate on the date of his death. The
Executive's estate or personal representative shall be entitled to receive that
portion of the Annual Salary that the Executive earned through and including the
date of the Executive's death, at the rate of the Annual Salary in effect at
that time, any Termination Vacation Pay and any bonus earned prior to the date
of the Executive's death that remains unpaid. Except as provided herein or
required by applicable law, neither the Executive's estate nor his personal
representative shall be entitled to any other compensation or benefits.

(g)       Disability. The Executive shall be deemed “Permanently Disabled” when
he has suffered any medically determinable physical or mental illness, injury or
infirmity that prevents the Executive from performing his responsibilities under
this Agreement and which disability has lasted or that the Board in good faith
has determined can be expected to last for a continuous period of not less than
120 calendar days. The Board has the discretion to determine whether the
Executive is disabled and that determination shall be binding and conclusive on
the Executive (and any guardians or representatives for him). If the Executive
becomes Permanently Disabled, the Company may terminate the Executive's
employment with the Company as a result of the Permanent Disability by providing
written notice to the Executive thirty (30) calendar days prior to the
Termination Date, or the Executive may resign from his employment with the
Company by providing written notice to the Company thirty (30) calendar days
prior to the Resignation Date. If the Executive resigns from employment with the
Company as a result of a Permanent Disability or the Company terminates the
Executive's employment as a result of a Permanent Disability, the Executive
shall be entitled to receive that portion of the Annual Salary, at the rate in
effect when he became Permanently Disabled, that he earned through and including
the Termination Date or Resignation Date, as applicable, less any amounts the
Executive is entitled to receive under any disability insurance policy
maintained by the Company, any Termination Vacation Pay and any bonus earned
prior to the Termination Date or Resignation Date, as applicable, that remains
unpaid. Except as provided herein or required by applicable law, the Executive
shall not be entitled to any other compensation or benefits.

(h)       Savings Clause. This paragraph 4(h) shall apply for so long as the
Executive is a “specified employee” for purposes of Section 409A of the Code.
The determination of whether the Executive is a “specified employee” shall be
made in accordance with the policy of the Company or, if none, under the default
rules in Section 1.409A-1(i) of the Treasury Regulations. Any amount otherwise
payable to the Executive on account of the Executive’s separation from service
as defined in Section 1.409A-1(h) of the Treasury Regulations that exceeds the
limit provided in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations shall
not be paid before the date which is six (6) months and a day after the date of
the Executive’s separation from service (or, if earlier, the date of the
Executive’s death). Upon the expiration of the six-month deferral period
referred to in the preceding sentence or the Executive’s death, all payments
deferred pursuant to the preceding sentence shall be paid to the Executive (or
the Executive’s estate in the event of the Executives death) in a lump sum.

Section 5. Confidentiality. For purposes of this Section 5, the term “Company”
shall include, in addition to the Company, its affiliates, subsidiaries and any
of their respective predecessors, successors and assigns.

 

(a)       Confidential Information. As used in this Agreement, “Confidential
Information” means any and all confidential, proprietary or other information,
whether or not originated by the Executive or the Company, which is in any way
related to the past or present Company's Business and is either designated as
confidential or not generally known by or available to the public. Confidential
Information includes, but is not limited to (whether or not reduced to writing
or designated as confidential) (i) information regarding the Company's existing
and potential customers and vendors; (ii) any contracts (including the existence
and contents thereof and parties thereto) to which the Company is a party or is
bound; (iii) information regarding products and services being purchased or
leased by or provided to the Company; (iv) information received by the Company
from third parties under an obligation of confidentiality, restricted disclosure
or restricted use; (v) personnel and financial information of the Company; (vi)
information with respect to the Company's products, services, facilities,
business methods, systems, trade secrets, technical know-how, and other
intellectual property; and (vii) marketing and developmental plans and
techniques, price and cost data, forecasts and forecast assumptions, and
potential strategies of the Company.

7 

 



 

(b)       Non-Disclosure and Non-Use of Confidential Information. The Executive
acknowledges that the Confidential Information of the Company is a valuable,
unique asset of the Company and the Executive's use or disclosure thereof could
cause irreparable harm to the Company for which no remedy at law could be
adequate. Accordingly, the Executive agrees that he shall hold all Confidential
Information of the Company in strict confidence and solely for the benefit of
the Company, and that, except as necessary in the course of Executive's duties
as an employee of the Company, he shall not, directly or indirectly, disclose or
use or authorize any third party to disclose or use any Confidential
Information. The Executive shall follow all the Company policies and procedures
to protect all Confidential Information and take any additional precautions
necessary to preserve and protect the use or disclosure of any Confidential
Information at all times.

(c)       Ownership of Confidential Information. The Executive acknowledges and
agrees that all Confidential Information is and shall remain the exclusive
property of the Company, whether or not prepared in whole or in part by the
Executive and whether or not disclosed to or entrusted to the custody of the
Executive. Upon the termination or resignation of his employment by the Company,
or at any other time at the request of the Company, the Executive shall promptly
deliver to the Company all documents, tapes, disks, or other storage media and
any other materials, and all copies thereof in whatever form, in the possession
of the Executive pertaining to the Company's Business, including, but not
limited to, any containing Confidential Information.

(d)       [Intentionally Left Blank].

 

(e)       Survival. The Executive's obligations set forth in this Section 5, and
the Company's rights and remedies with respect hereto, shall indefinitely
survive the termination of this Agreement and the Executive's employment by the
Company, regardless of the reason therefor.

Section 6. Restrictive Covenants. For purposes of this Section 6, the term
“Company” shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.

 

(a)       Non-Competition. The Executive shall not, during the Restricted Period
and within the Restricted Area (each as defined in subsection (c) below),
directly or indirectly, perform on behalf of any Competitor (as defined in
subsection (c) below) the same or similar services as those that Executive
performed for the Company during the Executive's employment by the Company or
otherwise. In addition, the Executive shall not, during the Restricted Period or
within the Restricted Area, directly or indirectly engage in, own, manage,
operate, join, control, lend money or other assistance to, or participate in or
be connected with (as an officer, director, member, manager, partner,
shareholder, consultant, employee, agent, or otherwise), any Competitor.

(b)       Non-Solicitation. During the Restricted Period, the Executive shall
not, directly or indirectly, for himself or on behalf of any Person (as defined
in subsection (c) below), (i) solicit or attempt to solicit any Customers (as
defined in subsection (c) below), or prospective Customers, with whom the
Executive had contact at any time during the Executive's employment by the
Company, or about whom the Executive learned Confidential Information; (ii)
divert or attempt to divert any business of the Company to any other Person;
(iii) solicit or attempt to solicit for employment, endeavor to entice away from
the Company, recruit, hire, or otherwise interfere with the Company's
relationship with, any Person who is currently employed by or otherwise engaged
to perform services for the Company (or was employed or otherwise engaged to
perform services for the Company, as of any given time, within the immediately
preceding twenty-four (24) month period); (iv) cause or assist, or attempt to
cause or assist, any current employee or other service provider to leave the
Company; or (v) otherwise interfere in any manner with the employment or
business relationships of the Company or the business or operations then being
conducted by the Company.

(c)       Definitions. For purposes of this Section 6, the following definitions
have the following meanings:

(i) “Competitor” means any Person that engages in a business that is the same
as, or similar to, the Company's Business.

(ii)       “Customer” means any Person which, as of any given date, used or
purchased or contracted to use or purchase any services or products from the
Company within the immediately preceding twenty-four (24) month period.

8 

 



(iii)       “Person” means any individual, corporation, partnership, joint
venture, association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof.

(iv)       “Restricted Area” means, because the market for Company's Business is
global, or has the potential of being global, and is not dependent upon the
physical location or presence of the Company, the Executive, or any individual
or entity that may be in violation of this Agreement, the broadest geographic
region enforceable by law (excluding any location where this type of restriction
is prohibited by law) as follows: (A) everywhere in the world that has access to
Company's Business because of the availability of the Internet; (B) everywhere
in the world that the Executive has the ability to compete with Company's
Business through the Internet; (C) each state, commonwealth, territory, province
and other political subdivision located in North America; (D) each state,
commonwealth, territory and other political subdivision of the United States of
America; (E) any state in which the Executive has performed any services for the
Company; (F) any geographical area in which the Company has performed any
services or sold any products; (G) any geographical area in which the Company or
any of its subsidiaries have engaged in Company's Business, which has resulted
in aggregate sales revenues of at least $25,000 during any year in the five (5)
year period immediately preceding the commencement of the Restricted Period; (H)
any state or other jurisdiction where the Company had an office at any time
during the Executive's employment by the Company; (I) within one hundred (100)
miles of any location in which the Company had an office at any time during the
Executive's employment by the Company; and (J) within one hundred (100) miles of
any location in which the Executive provided services for the Company.

(v)       “Restricted Period” means the period of time during the Executive's
employment by the Company plus a period of twelve (12) months from the
Termination Date or Resignation Date, as applicable. In the event of a breach of
this Agreement by the Executive, the Restricted Period will be extended
automatically by the period of the breach.

 

(d)       Survival. The Executive's obligations set forth in this Section 6, and
the Company's rights and remedies with respect thereto, will remain in full
force and effect during the Restricted Period and until full resolution of any
dispute related to the performance of the Executive's obligations during the
Restricted Period.

(e)       Public Company Exception. The prohibitions contained in this Section 6
do not prohibit the Executive's ownership of stock which is publicly traded,
provided that (1) the investment is passive, (2) the Executive has no other
involvement with the company, (3) the Executive's interest is less than five
(5%) percent of the shares of the company, and (4) the Executive makes full
disclosure to the Company of the stock at the time that the Executive acquires
the shares of stock.

 

Section 7. Assignment of Inventions. Any and all inventions, improvements,
discoveries, designs, works of authorship, concepts or ideas, or expressions
thereof, whether or not subject to patents, copyrights, trademarks or service
mark protections, and whether or not reduced to practice, that are conceived or
developed by the Executive while employed with the Company and which relate to
or result from the actual or anticipated business, work, research or
investigation of the Company (collectively, “Inventions”), shall be the sole and
exclusive property of the Company. The Executive shall do all things reasonably
requested by the Company to assign to and vest in the Company the entire right,
title and interest to any such Inventions and to obtain full protection
therefor. Notwithstanding the foregoing, the provisions of this Agreement do not
apply to an Invention for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on the Executive's own time, unless (a) the Invention relates (i) to
Company's Business, or (ii) to the Company's actual or demonstrably anticipated
research or development, or (b) the Invention results from any work performed by
the Executive for the Company.

Section 8. Reasonableness; Remedies; Claims.

(a)       Reasonableness. The Executive has carefully considered the nature,
extent and duration of the restrictions and obligations contained in this
Agreement, including, without limitation, the geographical coverage contained in
Section 6 and the time periods contained in Section 5 and Section 6, and
acknowledges and agrees that such restrictions are fair and reasonable in all
respects to protect the legitimate interests of the Company and that these
restrictions are designed for the reasonable protection of Company's Business.

9 

 



(b)       Remedies. The Executive recognizes that any breach of this Agreement
shall cause irreparable injury to the Company, inadequately compensable in
monetary damages. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, the Executive agrees that the
Company shall be able to seek and obtain injunctive relief in the form of a
temporary restraining order, preliminary injunction, or permanent injunction, in
each case without notice or bond, against Executive to enforce this Agreement.
The Company shall not be required to demonstrate actual injury or damage to
obtain injunctive relief from the courts. To the extent that any damages are
calculable resulting from the breach of this Agreement, the Company shall also
be entitled to recover damages, including, but not limited to, any lost profits
of the Company and/or its affiliates or subsidiaries. For purposes of this
Agreement, lost profits of the Company shall be deemed to include all gross
revenues resulting from any activity of the Executive in violation of this
Agreement and all such revenues shall be held in trust for the benefit of the
Company. Any recovery of damages by the Company shall be in addition to and not
in lieu of the injunctive relief to which the Company is entitled. In no event
will a damage recovery be considered a penalty in liquidated damages. In
addition, in any action at law or in equity arising out of this Agreement, the
prevailing party shall be entitled to recover, in addition to any damages caused
by a breach of this Agreement, all costs and expenses, including, but not
limited to, reasonable attorneys' fees, expenses, and court costs incurred by
such party in connection with such action or proceeding. Without limiting the
Company's rights under this Section 7(b) or any other remedies of the Company,
if a court of competent jurisdiction determines that the Executive breached any
of the provisions of Sections 5 or 6, the Company will have the right to cease
making any payments or providing any benefits otherwise due to the Executive
under the terms and conditions of this Agreement.

(c)       Claims by the Executive. The Executive acknowledges and agrees that
any claim or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement of the restrictions and covenants set
forth in this Agreement and shall not be used to prohibit injunctive relief.

Section 9. Nonassignability, Binding Agreement.

(a)       By the Executive. The Executive shall not assign, transfer or delegate
this Agreement or any right, duty, obligation, or interest under this Agreement
without the Company's prior written consent; provided, however, that nothing
shall preclude the Executive from designating beneficiaries to receive
compensation or benefits, if any, payable under this Agreement upon his death.

(b)       By the Company. The Company shall not assign, transfer or delegate
this Agreement or any right, duty, obligation or intent under this Agreement
without the Executive's prior written consent; provided, however, that the
Company may assign this Agreement and all of its rights and obligations
hereunder to any person who or entity that shall acquire all or substantially
all of the assets and properties of the Company in a bona fide sale transaction.

(c)       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, any successors or assigns of the Company and the
Executive's heirs and the personal representative(s) or executor(s) of the
Executive's estate.

Section 10. Definitions. The following capitalized terms shall have, throughout
this Agreement, the following meanings:

(a)        “Resignation Date” shall mean the date specified in the Resignation
Notice, or the actual date the Executive terminates employment with the Company
as the result of a resignation as provided in whichever occurs earlier.

(b)       “Termination Date” shall mean the actual date the Executive ceases to
be employed with the Company as a result of action taken by the Company, and not
as a result of Executive's resignation from employment.

Section 11. Judicial Modification and Severability. Executive agrees that if a
court of competent jurisdiction should determine that any phrase or provision in
this Agreement is invalid or unenforceable as written for any reason, the court
shall modify and enforce any such phrase or provision to the maximum extent
reasonably necessary to protect the Company’s legitimate business interests, so
long as the modification does not render the phrase or provision more
restrictive with regard to Executive than originally drafted. Executive further
agrees that if such modification of a phrase or provision that is invalid or
unenforceable as written is legally impossible, the Court shall sever any such
phrase or provision from this Agreement, and that the enforceability of all
other provisions of this Agreement shall not be affected, but shall otherwise
remain in full force and effect.

Section 12. Amendment. This Agreement may not be modified, amended, or waived in
any manner except by a written instrument signed by both parties to this
Agreement.

10 

 



Section 13. Waiver. The waiver by any party of compliance by any other party
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement (whether or not similar), or a
continuing waiver or a waiver of any subsequent breach by a party of a provision
of this Agreement. Performance by any of the parties of any act not required of
it under the terms and conditions of this Agreement shall not constitute a
waiver of the limitations on its obligations under this Agreement, and no
performance shall estop that party from asserting those limitations as to any
further or future performance of its obligations.

Section 14. Governing Law and Forum. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Illinois, without
regard to principles of conflict of laws of such State. Any action to enforce
this Agreement shall be brought solely in the state or federal courts located in
the City of Chicago, Illinois.

Section 15. Notices. All notices required or desired to be given under this
Agreement shall be in writing and shall be deemed to have been given if
delivered in person and receipted for by the party to whom the notice is
directed; mailed by certified or registered United States mail postage prepaid,
not later than the day upon which the notice is required to be given pursuant to
this Agreement; or delivered by expedited courier, shipping prepaid or mailed to
sender, on the next business day, after the date on which it is so sent, and
addressed as follows:

If to the Company, to: Board of Directors

Rubicon Technology, Inc.

900 East Green Street, Unit A

Bensenville, IL 60106

 

If to the Executive, to: Timothy E. Brog

351 West Hill Road

Stamford, CT 06902

 

Either party may, by giving written notice to the other party, change the
address to which notice shall then be sent.

 

Section 16. Prior Agreements. This Agreement amends and restates in its entirety
the Original Agreement. This Agreement is a complete and total integration of
the understanding of the parties related to the Executive's employment with the
Company and supersedes all prior or contemporaneous negotiations, commitments,
agreements, writings, and discussions with respect to the subject matter of this
Agreement. This Agreement shall not be integrated nor supersede any commitments,
agreements, writings, and discussions with respect to the Executive’s prior
service as a member of the Company’s Board of Directors.

Section 17. Headings. The headings of the sections of this Agreement are
inserted solely for convenience of reference and shall not be deemed to affect
the meaning or interpretation of this Agreement.

Section 18. Counterparts. This Agreement may be executed in two (2)
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same Agreement.

Section 19. Statutory and Common Law Duties. The duties the Executive owes to
the Company under this Agreement shall be deemed to include federal and state
statutory and common law obligations of the Executive, and do not in any way
supersede or limit any of the obligations or duties the Executive owes to the
Company. This Agreement is intended, among other things, to supplement the
provisions of the Illinois Uniform Trade Secrets Act, as enacted and amended
from time to time.

Section 20. Executive Acknowledgments.

(a)       The Executive Has Read the Document. The Executive acknowledges and
agrees that he has carefully read this entire Agreement and has been given
sufficient opportunity to discuss this Agreement with the Company before
signing.

(b)       The Executive Has Had an Opportunity to Consult with Others. The
Executive acknowledges and agrees that he has been given an adequate opportunity
to consult with his lawyer, accountant, tax advisor, spouse and other persons he
deems appropriate concerning this Agreement and the terms and conditions hereof.

(c)       Executive Has a Copy. The Executive acknowledges and agrees that he
has been given a copy of this Agreement.

(d)       Signing is Acceptance. By signing, the Executive agrees to accept all
of the terms and conditions of this Agreement and understands that the Company
is relying upon the Executive's stated acceptance of such terms and conditions.

[SIGNATURE PAGE FOLLOWS]

 

11 

 


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

 

"COMPANY"   "EXECUTIVE"       RUBICON TECHNOLOGY, INC.           By: /s/ Don N.
Aquilano   /s/ Timothy E. Brog  

Don N. Aquilano

Chairman of the Board

 

Timothy E. Brog

 

DATE

 

 

12
 



 

